People ex rel. Rolls v Brann (2020 NY Slip Op 03922)





People ex rel. Rolls v Brann


2020 NY Slip Op 03922


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2020-04962

[*1]The People of the State of New York, ex rel. Jacob Rolls, on behalf of Essence Wilson, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Jacob Rolls pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Chow Yun Xie, Leonard Joblove, and Ann Bordley of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application to release Essence Wilson on her own recognizance upon Kings County Docket No. CR-009401-20KN.
ADJUDGED that the writ is dismissed, without costs or disbursements.  
The petitioner has not demonstrated that the detention of Essence Wilson pursuant to a felony complaint is illegal (see CPLR 7002[a], 7010[a]; People ex rel. DeLia v Munsey, 26 NY3d 124, 127-128). Under the circumstances of this case, the People demonstrated good cause for the delay in conducting a preliminary hearing or obtaining an indictment (see CPL 180.80[3]; Executive Order [Cuomo] No. 202.28; People ex rel. Ciocco v Dzurenda, ___ AD3d ___, 2020 NY Slip Op 03370 [2d Dept]). We note that grand juries are scheduled to begin reconvening in Kings County on August 10, 2020. Disposition of this felony complaint or a preliminary hearing thereon should occur no later than August 17, 2020.
ROMAN, J.P., MILLER, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court